Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). While the trial court should not have departed from the statutory language in delivering a "no inference” charge (see, People v McLucas, 15 NY2d 167, 171; People v Morris, 129 AD2d 591), the charge delivered in this case was "not so extensive as to draw the jury’s attention to the issue” (People v Baker, 153 AD2d 865; see also, People v Brown, 150 AD2d 472, 473; People v Davidson, 150 AD2d 717).
We have examined the defendant’s remaining contentions and find them to be without merit (see also, People v White, 158 AD2d 565 [decided herewith]). Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.